DLD-203                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-2246
                                       ___________

                            IN RE: MICHAEL FORREST,
                                              Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2-11-cv-07773)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 14, 2012
              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                               (Opinion filed: June 25, 2012)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Michael Forrest has filed a petition for a writ of mandamus directing the United

States Marshals to serve his complaint filed in the District Court and the District Court to

issue various orders. For the reasons below, we will deny the petition.

       Forrest filed a complaint in the District Court for the Eastern District of

Pennsylvania alleging violations of the Racketeer Influenced and Corrupt Organizations

Act (RICO) by numerous defendants. Shortly thereafter, the court ordered him to pay the

filing fee or file a motion for leave to proceed in forma pauperis. In lieu of a motion,
Forrest filed an affidavit setting forth his lack of assets. He also filed motions in the

District Court requesting an order directing the United States Marshal to effect service of

the complaint on the defendants, a protective order, and a mandatory civil investigative

demand. In addition, he filed a motion for appointment of counsel. The District Court

has not yet acted on these motions. Instead, the District Court dismissed the complaint

without prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A, and allowed

Forrest 21 days to amend his pleadings by filing a RICO case statement detailing his

allegations in the form provided in the court’s order. In response, Forrest amended his

pleadings on March 1, 2012. He subsequently filed an amended complaint on March 5,

2012; another amended pleading related to the RICO case statement on March 22, 2012;

and a “supplemental/amendatory complaint” on April 6, 2012. On May 8, 2012, Forrest

filed his mandamus petition.

       A writ of mandamus should be issued only in extraordinary circumstances. See

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Typically, the petitioner must show

that there is no alternative remedy or other adequate means of relief and demonstrate a

clear and indisputable right to the relief sought. Kerr v. U.S. Dist. Court for N. Dist. of

Cal., 426 U.S. 394, 403 (1976). A mandamus petition is not a substitute for an appeal. In

re Kensington Intern. Ltd., 353 F.3d 211, 219 (3d Cir. 2003).

       If a plaintiff is proceeding in forma pauperis under 28 U.S.C. § 1915, the District

Court must order service by a United States Marshal or deputy marshal. See Fed. R. Civ.

P. 4(c)(3). The District Court, however, has not yet given Forrest leave to proceed in
                                              2
forma pauperis. We note that Forrest has had three actions or appeals dismissed as

frivolous: Forrest v. Fulcomer, C.A. No. 88-1036 (3d Cir. Mar. 18, 1988); Forrest v.

Vaughn, 2:95-cv-05994-WD (E.D. Pa. Oct. 11, 1995); and Forrest v. Meyers, 3:01-cv-

02065-ARC-KH (M.D. Pa. Dec. 14, 2001). Under § 1915(g), a prisoner who has three

such dismissals may not proceed in forma pauperis unless he is in imminent danger of

serious physical injury at the time he files the complaint. See Abdul-Akbar v. McKelvie,

239 F.3d 307, 312 (3d Cir. 2001).

       Moreover, because Forrest is a prisoner, the District Court must first screen the

case under § 1915A to determine whether the action is frivolous or malicious, fails to

state a claim, or seeks monetary relief against a defendant who is immune. The District

Court performed this screening and dismissed the complaint without prejudice, allowing

Forrest 21 days to amend his pleadings. Forrest responded by filing amended pleadings,

but the District Court has not yet ruled on those pleadings.

       For all these reasons, Forrest cannot show a clear and indisputable right to an

order directing service of the complaint or other relief sought, and we will deny the

petition for mandamus.




                                             3